Case 1:21-cv-20875-RNS Document 5 Entered on FLSD Docket 03/05/2021 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

 BluestarExpo, Inc., Plaintiff,          )
                                         )
 v.                                      ) Civil Action No. 21-20875-Civ-Scola
                                         )
 Jay L. Enis and others, Defendants.     )
                      Order Requiring Amended Complaint
        Federal courts are obligated to conduct a preliminary examination of the
 record to determine that jurisdiction exists. Kelly v. Harris, 331 F.3d 817, 819
 (11th Cir. 2003). In reviewing the record, the Court is uncertain whether it has
 subject-matter jurisdiction over this action on the basis Plaintiff BluestarExpo,
 Inc. alleges.
        BluestarExpo alleges the Court has diversity jurisdiction over this case
 under 28 U.S.C. § 1332. A party seeking to invoke a federal court’s diversity
 jurisdiction must allege facts that show that federal-subject-matter jurisdiction
 exists. Travaglio v. Am. Express Co., 735 F.3d 1266, 1268 (11th Cir. 2013).
 “Those allegations, when federal jurisdiction is invoked based upon diversity,
 must include the citizenship of each party, so that the court is satisfied that no
 plaintiff is a citizen of the same state as any defendant.” Id. Here, BluestarExpo’s
 diversity-jurisdiction allegations are deficient.
        BluestarExpo, in its complaint, alleges only where individual Defendants
 Jay Enis, Grovind Srivastava, and Syed Ali Abbas are “residing.” (Compl, ECF
 No. 1, ¶¶ 3, 5, 6.) But, under 28 U.S.C § 1332(a)(1), it is the citizenship, or
 domicile, of an individual party that is the relevant inquiry, not her or his
 residence. Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1341–42
 (11th Cir. 2011) (“Domicile is not synonymous with residence; one may
 temporarily reside in one location, yet retain domicile in a previous residence.”);
 Crist v. Carnival Corp., 410 F. App’x 197, 200 (11th Cir. 2010) (explaining that
 an allegation that a party is a “resident” of a state is “insufficient for diversity
 jurisdiction purposes because residency is not the equivalent of citizenship”).
 Here, merely stating the individual defendants’ residences is in insufficient and
 does not allow the Court to determine whether it has diversity jurisdiction in this
 case.
        Additionally, BluestarExpo’s citizenship allegations as to Defendant Soliel
 Chartered Bank are insufficient as well. BluestarExpo describes Soliel as “a
 banking entity organized under the laws of the Union of Comoros,” “engaged in
 systematic and continuous business operations in . . . New York.” (Compl. at ¶
Case 1:21-cv-20875-RNS Document 5 Entered on FLSD Docket 03/05/2021 Page 2 of 2




 7.) BluestarExpo must specify—if it believes Soleil’s citizenship should be
 evaluated like a corporation’s—where Soleil’s principal place of business is, in
 addition to Soleil’s place of incorporation. Further, BluestarExpo must also
 explain why a foreign bank’s citizenship should be evaluated like a foreign
 corporation’s and not some other type of business entity.
        Next, BluestarExpo describes The Enis Family Trust as “an equitable
 entity located in Miami-Dade County, Florida” and that “Enis controls the Trust
 and/or is so closely related that no meaningful distinction exists between Enis
 and the Trust.” (Compl. ¶ 4.) But, where the citizenship of a trust must be
 determined, “it is necessary to determine whether the entity has the
 characteristics of a traditional trust, in which the trustee possesses certain
 customary powers and is the real party in interest, or whether the entity is an
 unincorporated artificial entity with rights in or control to the trust.” Liberty Ins.
 Underwriters, Inc. v. O & S Holdings, LLC, 8:18-CV-2042-T-36TGW, 2018 WL
 8244495, at *2 (M.D. Fla. Sept. 5, 2018). BluestarExpo, thus, must allege facts
 assuring the Court that the trustees—and not, for example, the beneficiaries—
 are the relevant entities or individuals, for the purpose of identifying the
 citizenship of the trust in this case. Once BluestarExpo identifies the relevant
 entities, it must also allege their citizenships as well.
        Finally, BluestarExpo also alleges, among its complaint’s twenty-one
 counts, at least two federal claims. Thus, it appears, even if BluestarExpo is
 unable to establish diversity jurisdiction, this case may still proceed before the
 Court on the basis of federal-question jurisdiction. But whether this case
 proceeds under diversity or federal-question jurisdiction may affect the law
 applied to BluestarExpo’s state-law claims and other aspects of this case.
        Because of these insufficient allegations, the Court is unable to ascertain
 whether complete diversity exists or if, instead, this case should proceed under
 the Court’s federal-question jurisdiction. Accordingly, BluestarExpo must file an
 amended complaint, on or before March 15, 2021, clarifying, consistent with
 the above, the basis for the Court’s jurisdiction on which this case will proceed.
 If BluestarExpo fails to file an amended notice by that date, or the amended
 notice fails to comply with this order, the Court may dismiss this case.
       Done and ordered, at Miami, Florida, on March 5, 2021.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
